Citation Nr: 1607225	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-16 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to the Veteran's service-connected disability (TDIU).

2.  Entitlement to initial increased disability ratings for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from June 22, 2004 to February 8, 2015, and as 70 percent disabling from February 9, 2015.

3.  Entitlement to an effective date earlier than June 22, 2004, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2005 and August 2015.   

In an August 2010 decision, the Board denied the claim for service connection for depressive disorder with anxiety and the claim for a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).   In a June 2011 order, the Court granted a June 2011 joint motion to vacate the Board's decision and remanded these matters to the Board for actions consistent with the terms of the joint motion.  The Board then remanded these appeals for further evidentiary development in February 2012.  Based in part upon such development, the RO granted service connection for PTSD in August 2015, but continued the denial of TDIU.  The RO's grant of service connection for PTSD completely resolved that appeal to the Board, but the denial of TDIU remains on appeal.  As discussed below, the Veteran has also initiated a new appeal of the disability ratings and effective date assigned for the grant of TDIU. 

In a September 2015 statement, the Veteran's attorney waived initial RO consideration of evidence submitted after the most recent Supplemental Statement of the Case, to include a VA Form 21-8940, received in September 2015, in which the Veteran set forth information about his employment history in a formal, organized fashion.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.

REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, ibid.  

The Veteran has been awarded service connection for PTSD, currently rated as 70 percent disabling.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disability renders him unemployable.

The evidence of record as it currently stands is inconclusive and incomplete.  A private medical doctor has presented a well-explained medical opinion to the effect that the Veteran's PTSD is so severe as to render him unable to work.  The other evidence, both medical and nonmedical, is less supportive, however.

According to the Social Security Administration, the Veteran has been receiving disability benefits since February 2001 for chronic vertigo in conjunction with a right shoulder disability.  Other Social Security records reflect that he last worked in 2002.  There is no mention whatsoever of PTSD, or depression, or any other psychiatric disability in the Social Security records.

According to the report of a June 2014 VA psychiatric examination performed by a clinical psychologist, the Veteran retired from his job as a stationary engineer (the same type of work done by his father and grandfather).  He had been injured in a steam line explosion in the boiler room at work.  He went back to the job the next day and worked three more years after his injury, until his worker's compensation case was finally settled.  The examiner rendered diagnoses of persistent depressive disorder and alcohol use disorder, in remission.  The examiner did not render a diagnosis of PTSD and declined to opine as to whether PTSD prevented the Veteran from working.  In a September 2014 addendum, a VA psychiatrist indicated review of the Veteran's claims file and agreement with the diagnosis and conclusions reached by the June 2014 examiner.

Thus, although the record contains a competent medical opinion that the Veteran is unemployable due to PTSD, the record also indicates that the Veteran was able to work for many years despite his struggles with PTSD, and in fact, continued to work until he obtained another source of income; either Social Security disability or workman's compensation, or perhaps both.  This history would tend to indicate that PTSD did not prevent the Veteran from being gainfully employed.  

To resolve this question, another VA examination, focused solely on the question of the extent of the Veteran's functional impairment caused by PTSD would be helpful.  Because two VA examiners have already opined that the Veteran does not have PTSD, the examination should be conducted by a different qualified examiner, to avoid prejudice to the Veteran. 

Additionally, the Veteran's attorney has noted that the Veteran is receiving VA medical care, to include psychological counseling at the Mattoon Community Based Outpatient Clinic.  The record currently contains some records from this source; although the most recent are dated in February 2015 and it appears that the Veteran is continuing such care.  These VA treatment records may have some bearing on the question of his employability vis a vis his PTSD.  Furthermore, VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

We observe that over the past year, the Veteran's attorney has submitted multiple requests for copies of various documents which are contained in the Veteran's electronic claims file.  IF the documents have not yet been provided to the attorney by the Evidence Intake Center, then the RO and/or the AMC will be responsible for ensuring that the attorney has a complete record upon remand.  

IF the Veteran has sought any recent private medical care for PTSD, he is hereby informed that he must notify VA of this care so that VA can assist him in obtaining the relevant records to support his claim.

As noted above, in August 2015, the RO granted service connection for PTSD.  In November 2015, the Veteran disagreed with the staged disability rating assigned and with the effective date for the grant of service connection.  This November 2015 statement constitutes a notice of disagreement with these aspects of the August 2015 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  It does not appear that the RO has yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Mattoon Community Based Outpatient Clinic subsequent to February 2015 for inclusion in his claims file.  

2.  After obtaining these records, the Veteran should be afforded a VA psychiatric examination.  The claims folder must be made available to the examiner for review before the examination.  All tests or studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner should opine as to the extent of the Veteran's functional impairment due to PTSD, with particular attention to his occupational impairment.  

In addition to the Veteran's medical and employment records, the examiner is requested to review the January 2015 private medical opinion in which a psychologist opines that the Veteran's PTSD does cause him to be unemployable, and to comment upon this opinion in the discussion and conclusions reached following the clinical examination.  A complete rationale for all conclusions reached should be fully explained.

3.  The RO must ensure that the Veteran's attorney has copies of the records he has been requesting for the past year.  

4.  Then, after the development requested above has been completed, the RO should again review the record and determine whether service-connected PTSD, without consideration of age or multiple nonservice-connected disabilities, renders the Veteran unemployable.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to  initial increased disability ratings for PTSD, and entitlement to an effective date earlier than November 13, 2002, for the grant of service connection for PTSD.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

